Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered. Claims 1, 4-5, 9-10, 14, 16, and 18-21 have been amended. Claims 1-21 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4-6, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) in view of Ekstrand (U.S. Patent Application Pub. No. US 20190215397 A1).

Claim 1: Van Os teaches a method, comprising: 
at an electronic device having one or more processors (i.e. processor; para. [0077]) and memory (i.e. memory; para. [0080]) storing one or more programs for execution by the electronic device (i.e. a non-transitory computer-readable storage medium of memory 350 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; para. [0080]): 
displaying first icon comprising a shape (i.e. fig. 4B, in response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]); 
while displaying the first icon, receiving a voice command (i.e. As the user begins to speak, listening confirmation 487 shown in FIG. 4C can be displayed to confirm that the system is capturing the speech input. In some examples, listening confirmation 487 can be displayed in response to receiving speech input (e.g., capturing speech); para. [0093]) corresponding to a request for media content (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]); 
in response to, and while receiving, the voice command, dynamically animating the first icon (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]), including in accordance with a direction from the voice command (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]), wherein the dynamic animation indicates that the electronic device is in a first state (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]); and 
after the voice command is completed, displaying an indication that the device is in a second state that is distinct from the first state (i.e. Upon detecting that the user has finished speaking (e.g., based on a pause, speech interpretation indicating the end of a query, or any other endpoint detection method), processing confirmation 488 shown in FIG. 4D can be displayed to confirm that the system finished capturing the speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]).
	Van Os does not explicitly teach distorting a length of a radius of only a portion, less than all, of the shape in accordance with a spatial direction from which the command is received relative to the electronic device.
However, Klein teaches in response to, and while receiving, the voice command, dynamically animating the first icon of the shape in accordance with a spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.
However, Ekstrand teaches dynamically animating the first icon, including distorting a length of a radius of only a portion (i.e. in the graph at the any moment, a maximum distance from a point on the bump to a location of a central point of the graph at the any moment is positively correlated to a value indicated by the attribute information at the corresponding moment. To be specific, for example, a larger frequency value of the sound indicates a larger maximum value of the distance from the point on the bump to the center of the graph; and a smaller frequency value of the sound indicates a smaller maximum value of the distance from the point on the bump to the center of the graph; para. [0137]), less than all, of the shape (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.

Claim 2: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein a center of the portion of the shape corresponds to the spatial direction from which the command is received relative to the electronic device.
However, Ekstrand further teaches wherein a center of the portion of the shape corresponds (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]) to the direction of the voice (i.e. FIG. 18(b), at a place at which a sound is high around a circle (for example, at an upper right corner of the circle, a sound source is close to the sound recorder, or a sound amplitude is relatively large at the place), a maximum value of a distance from a bump point on a graph to a center of the graph is relatively large; para. [0238]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.
However, Klein teaches wherein a center of the portion of the shape corresponds to the spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Ekstrand to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 4: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein the distortion of the length of the radius of the portion of the shape is symmetric about a center of the portion of the shape.
However, Ekstrand further teaches wherein the distortion of the length of the radius of the portion of the shape is symmetric about a center of the portion of the shape (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.

Claim 5: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein distorting the length of the radius of the portion of the shape comprises generating a perturbation of the radius of the portion of the shape.
However, Ekstrand further teaches wherein distorting the length of the radius of the portion of the shape comprises generating a perturbation of the radius of the portion of the shape (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.

Claim 6: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os further teaches wherein dynamically animating the first icon further includes: superimposing one or more sinusoidal waves on at least part of the portion of the shape (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]).

Claim 12: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os further teaches wherein the shape is a parametrically-defined shape (i.e. fig. 4B, in response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]).

Claim 13: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os further teaches wherein the shape is a loop (i.e. fig. 4B, in response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]).

Claim 14: Van Os teaches an electronic device, comprising: 
one or more processors (i.e. processor; para. [0077]); and
memory (i.e. memory; para. [0080]) storing one or more programs for execution by the electronic device (i.e. a non-transitory computer-readable storage medium of memory 350 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; para. [0080]): 
displaying a first icon comprising a shape (i.e. fig. 4B, In response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]); 
while displaying the first icon, receiving a voice command (i.e. As the user begins to speak, listening confirmation 487 shown in FIG. 4C can be displayed to confirm that the system is capturing the speech input. In some examples, listening confirmation 487 can be displayed in response to receiving speech input (e.g., capturing speech); para. [0093]) corresponding to a request for media content (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]); 
in response to, and while receiving, the voice command, dynamically animating the first icon (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]), including in accordance with a direction from the voice command (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]), wherein the dynamic animation indicates that the electronic device is in a first state (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]); and 
after the voice command is completed, displaying an indication that the device is in a second state that is distinct from the first state (i.e. Upon detecting that the user has finished speaking (e.g., based on a pause, speech interpretation indicating the end of a query, or any other endpoint detection method), processing confirmation 488 shown in FIG. 4D can be displayed to confirm that the system finished capturing the speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]).
	Van Os does not explicitly teach distorting a length of a radius of only a portion, less than all, of the shape in accordance with a spatial direction from which the command is received relative to the electronic device.
However, Klein teaches in response to, and while receiving, the voice command, dynamically animating the first icon of the shape in accordance with a spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.
However, Ekstrand teaches dynamically animating the first icon, including distorting a length of a radius of only a portion (i.e. in the graph at the any moment, a maximum distance from a point on the bump to a location of a central point of the graph at the any moment is positively correlated to a value indicated by the attribute information at the corresponding moment. To be specific, for example, a larger frequency value of the sound indicates a larger maximum value of the distance from the point on the bump to the center of the graph; and a smaller frequency value of the sound indicates a smaller maximum value of the distance from the point on the bump to the center of the graph; para. [0137]), less than all, of the shape (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.
Claim 15: Van Os, Klein, and Ekstrand teach the electronic device of claim 14. Van Os does not explicitly teach wherein a center of the portion of the shape corresponds to the spatial direction from which the command is received relative to the electronic device.
However, Ekstrand further teaches wherein a center of the portion of the shape corresponds (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]) to the direction of the voice (i.e. FIG. 18(b), at a place at which a sound is high around a circle (for example, at an upper right corner of the circle, a sound source is close to the sound recorder, or a sound amplitude is relatively large at the place), a maximum value of a distance from a bump point on a graph to a center of the graph is relatively large; para. [0238]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.
However, Klein teaches wherein a center of the portion of the shape corresponds to the spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Ekstrand to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 16: Van Os, Klein, and Ekstrand teach the electronic device of claim 14. Van Os does not explicitly teach wherein the distortion of the length of the radius of the portion of the shape is symmetric about a center of the portion of the shape.
However, Ekstrand further teaches wherein the distortion of the length of the radius of the portion of the shape is symmetric about a center of the portion of the shape (i.e. FIGs. 10B, 10C, the control unit 130 may control the display unit 110 to display an animation effect that a first UI 1030 is overturned or turned around depending on a user motion of overturning the remote control apparatus or hand and display a second UI 1040 at a position at which the first UI 1030 in a stop state was displayed; para. [0175-0178]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Ekstrand to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.

Claim 17: Van Os, Klein, and Ekstrand teach the electronic device of claim 14. Van Os further teaches wherein dynamically animating the first icon further includes: superimposing one or more sinusoidal waves on at least part of the portion of the shape (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]).

Claim 20: Van Os teaches a non-transitory computer-readable storage medium storing one or more programs for execution by an electronic device (i.e. a non-transitory computer-readable storage medium of memory 350 can be used to store instructions (e.g., for performing portions or all of the various processes described herein) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; para. [0080]), the one or more programs including instructions for: 
displaying first icon comprising a shape (i.e. fig. 4B, In response to receiving the indication to listen for speech input, readiness confirmation 486 can be displayed. Readiness confirmation 486 can include a microphone symbol as shown, or can include any other image, icon, animation, or symbol to convey that the system (e.g., one or more elements of system 100) is ready to capture speech input from the user; para. [0092]); 
while displaying the first icon, receiving a voice command (i.e. As the user begins to speak, listening confirmation 487 shown in FIG. 4C can be displayed to confirm that the system is capturing the speech input. In some examples, listening confirmation 487 can be displayed in response to receiving speech input (e.g., capturing speech); para. [0093]) corresponding to a request for media content (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]); 
in response to, and while receiving, the voice command, dynamically animating the first icon (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]), including in accordance with a direction from the voice command (i.e. speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]), wherein the dynamic animation indicates that the electronic device is in a first state (i.e. Listening confirmation 487 can include a waveform symbol as shown, or can include an active waveform animation that moves (e.g., changes frequency) in response to user speech. In other examples, listening confirmation 487 can include any other image, icon, animation, or symbol to convey that the system is capturing speech input from the user; para. [0093]); and 
after the voice command is completed, displaying an indication that the device is in a second state that is distinct from the first state (i.e. Upon detecting that the user has finished speaking (e.g., based on a pause, speech interpretation indicating the end of a query, or any other endpoint detection method), processing confirmation 488 shown in FIG. 4D can be displayed to confirm that the system finished capturing the speech input and is processing the speech input (e.g., interpreting the speech input, determining user intent, and/or executing the associated tasks); para. [0094]).
	Van Os does not explicitly teach distorting a length of a radius of only a portion, less than all, of the shape in accordance with a spatial direction from which the command is received relative to the electronic device.
However, Klein teaches in response to, and while receiving, the voice command, dynamically animating the first icon of the shape in accordance with a spatial direction from which the voice command is received relative to the electronic device (i.e. figs. 1, 5, a volume and location indicator 510 as occupying a portion of the outer ring. A volume of detected sound or speech currently in focus may be indicated, for example, by a length of the volume and location indicator 510. Further, a location of a user from which the speech input is being received may be illustrated by a location of the volume and location indicator 510 on the outer ring, as shown at 510a. For example, the volume and location indicator 510 may appear along a bottom of the outer ring when a speech input is determined to originate from a middle of a room; para. [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Van Os to include the feature of Klein. One would have been motivated to make this modification because it provides feedback regarding listening state, current speech input context, speech input volume, user identification, user location, real-time speech recognition confirmation, and/or other information as a user makes a speech input. Such feedback therefore may help to enable a user to understand whether a speech input is being received and correctly interpreted.
However, Ekstrand teaches dynamically animating the first icon, including distorting a length of a radius of only a portion (i.e. in the graph at the any moment, a maximum distance from a point on the bump to a location of a central point of the graph at the any moment is positively correlated to a value indicated by the attribute information at the corresponding moment. To be specific, for example, a larger frequency value of the sound indicates a larger maximum value of the distance from the point on the bump to the center of the graph; and a smaller frequency value of the sound indicates a smaller maximum value of the distance from the point on the bump to the center of the graph; para. [0137]), less than all, of the shape (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) in view of Ekstrand (U.S. Patent Application Pub. No. US 20190215397 A1) and further in view of Desai et al. (U.S. Patent Pub. No. US 8875041 B1).

Claim 3: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein a center of the portion of the shape is substantially opposite the spatial direction from which the command is received relative to the electronic device.
	However, Desai teaches wherein a center of the portion of the shape is substantially opposite the spatial direction from which the command is received (i.e. the direction indicators 712-720 are visible above a top portion of a circumference of the maximum magnitude circle 706, and the cut-out arc 724 is a bottom portion of the magnitude circle 722, opposite the location of the direction indicators 712-720; col. 14, lines 26-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Ekstrand, and Klein to include the feature of Desai. One would have been motivated to make this modification because the user can quickly visualize the feedback while performing the input.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) in view of Ekstrand (U.S. Patent Application Pub. No. US 20190215397 A1) and further in view of Mathematica (“How to wrap a plot around a circle”, published 2014; pages 1-2).

Claim 7: Van Os, Klein, and Ekstrand teach the method of claim 6. Van Os does not explicitly teach wherein the one or more waves comprise a color distinct from a color of the shape.
However, Mathematica teaches wherein the one or more sinusoidal waves comprise a color distinct from a color of the shape (i.e. sine waves with different color; page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Mathematica. One would have been motivated to make this modification because the user can quickly visualize different shapes.

8.	Claims 8, 10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) in view of Ekstrand (U.S. Patent Application Pub. No. US 20190215397 A1) and further in view of Youtube (“AE Exercise: Wave Displaced Circle”, published 2015; page 1).

Claim 8: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein distorting the length of the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape.
However, Graymachine teaches wherein distorting the length of the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape (i.e. distort shape having a maximum amplitude at a center of the shape; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

Claim 10: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach generating a symmetric animation, the symmetric animation including respective ends of the portion that connect with the shape, the respective ends having smaller amplitude than an amplitude at a center of the portion of the shape.
However, Graymachine teaches wherein distorting the length of the radius of the portion of the shape comprises: generating a symmetric animation, the symmetric animation including respective ends of the portion that connect with the shape, the respective ends having smaller amplitude than an amplitude at a center of the portion of the shape (i.e. the respective ends having smaller amplitude than an amplitude at a center of the distorted portion of the shape; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

Claim 18: Van Os, Klein, and Ekstrand teach the electronic device of claim 14. Van Os does not explicitly teach wherein distorting the length of the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape.
However, Graymachine teaches wherein distorting the length of the radius of a portion of the shape creates a wave on the portion of the shape, the wave having a maximum amplitude at a center of the portion of the shape (i.e. distort shape having a maximum amplitude at a center of the shape; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

Claim 21: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein dynamically animating the first icon further includes distorting the length of the radius of the portion, less than all, of the shape while maintaining a constant radius of an opposite portion of the shape.
However, Ekstrand teaches wherein dynamically animating the first icon further includes distorting the length of the radius of the portion, less than all, of the shape while maintaining a constant radius of an opposite portion of the shape (i.e. figs. 14-22, based on attribute information at any moment of a sound represented by the audio data, a shape of a graph corresponding to the any moment, where the any moment falls within a range from a start play moment of the sound to an end play moment of the sound, the graph corresponding to the any moment includes a closed curve with a bump, and a maximum distance in distances from points on the bump to a center of the graph corresponding to the any moment is positively correlated to a value indicated by the attribute information at the any moment; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os and Klein to include the feature of Ekstrand. One would have been motivated to make this modification because the bump in the graph changes with the value indicated by the attribute information of the sound, and such graph is presented to a user, to enhance perception of the user on the attribute information of the audio data and improve user experience.
However, Graymachine teaches wherein dynamically animating the first icon further includes distorting the length of the radius of the portion, less than all, of the shape while maintaining a constant radius of an opposite portion of the shape (i.e. sinusoidally distorting the portion of the circle without distorting an opposite portion of the circle; page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Graymachine. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape.

9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) in view of Ekstrand (U.S. Patent Application Pub. No. US 20190215397 A1) and further in view of Sleator (U.S. Patent Application Pub. No. US 20150053016 A1).

Claim 9: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach wherein the length of the portion of the shape is in accordance with a volume or frequency of the voice command.
However, Sleator teaches wherein distorting the length of the radius of the portion of the shape is in accordance with a volume or frequency of the voice command (i.e. A higher pitch audio signal generated as a result of an individual speaking in the conference room may cause a different distortion in the shape of the spherical bead; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Sleator. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape based on different audio pitch.

Claim 19: Van Os, Klein, and Ekstrand teach the electronic device of claim 14. Van Os does not explicitly teach wherein the length of the portion of the shape is in accordance with a volume or frequency of the voice command.
However, Sleator teaches wherein distorting the length of the radius of the portion of the shape is in accordance with a volume or frequency of the voice command (i.e. A higher pitch audio signal generated as a result of an individual speaking in the conference room may cause a different distortion in the shape of the spherical bead; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Sleator. One would have been motivated to make this modification because an intuitive way to visualize a distorted shape based on different audio pitch.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al. (U.S. Patent Application Pub. No. US 20150382047 A1) in view of Klein (U.S. Patent Application Pub. No. US 20140207452 A1) in view of Ekstrand (U.S. Patent Application Pub. No. US 20190215397 A1) and further in view of Reiter (U.S. Patent Application Pub. No. US 20200211242 A1).

Claim 11: Van Os, Klein, and Ekstrand teach the method of claim 1. Van Os does not explicitly teach displaying three concentric shapes, each shape having a distinct radius and color.
However, Reiter teaches wherein the indication that the device is in the second state comprises displaying three concentric shapes, each shape having a distinct radius and color (i.e. The feature assignment module assigns features such as a thickness (e.g. inner radius and outer radius) for each of the rings as well as a color, pattern and/or any other characteristic that might be desirable to differentiate one ring from another in display of a concentric data visualization structure; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Os, Klein, and Ekstrand to include the feature of Reiter. One would have been motivated to make this modification because it might be desirable to differentiate one ring from another in display of a concentric data visualization structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Sheen et al. (Pub. No. US 20160011850 A1), a circular progress bar, such as progress bar 2304, may pulse in synchrony with periods of the calibration sound by displaying a circular graphical element that expands in radius from the circular progress bar during periods of the calibration sound. Such an animated circular graphical element may provide the appearance that the entire progress bar is pulsing in synchrony with periods of the calibration sound.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173